 142DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT,in anylike or relatedmanner,interferewith,restrain, orcoerce employees in the exerciseof rightsguaranteed them in Section 7 ofthe Act.BELL AIRCRAFT CORPORATION,Employer.Dated --------------------By ---------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and mustnot be altered,defaced, or covered by any other material.Appendix BNOTICE TO ALL MEMBERS OF INTERNATIONALUNION, UNITEDAUTOMOBILE,AIRCRAFTAND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA, LOCAL 501, CIO, ALLEMPLOYEES OF BELL AIRCRAFT CORPORATIONPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT cause or attempt to cause BELL AIRCRAFT CORPORATION, itsofficers, agents,successors,or assigns,to refuse to promote to supervisionan employee while charges are pending against him in the union.WE WILL NOT,in any like or related manner, restrain or coerce employeesin the exercise of rights guaranteed by Section 7 of the Act.WE WILL withdraw any objection to the promotion to supervision ofMelvin Finch and make him whole for any loss of pay sufferedas a resultof the discrimination against him.INTERNATIONAL UNION, UNI'[7F:1) AITTOMMOL'I..E,AIRCRAFT AND AGRICULTURAL, IMPLEMENTWORKERS OF AMERICA, LOCAL, 501, CIO,LaborOrganizati m,.Dated ------------------By ----------------------------------------------(Representative)(Tide)This notice must remain posted for 60 days fromthe ,datehereof, and mustnot be altered,defaced, orcovered by any othermaterial.GREAT LAKES PIPELINECOMPANYandOILWORKERSINTERNATIONALUNION, LOCALNo. 348,PETITIONER.CaseNo.17-RC-1422.Oc-tober 29,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Eugene Hoffman,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.101 NLRB No. 45. GREAT LAKES PIPELINE COMPANY1432.The labor organization involved claims to represent certain em-ployees of the Employer.3.A questionaffectingcommerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent all employees of the Employerclassifiedas "maintenizers" employed at the Employer's terminaloperations.The record reveals that the maintenizers have previouslybeenexcluded from a unit of the Employer's production and main-tenance employees currently represented by the Petitioner on a system-wide basis.At the hearing the Petitioner indicated that it desiredto represent the maintenizers as part of the existing unit.Alter-natively, it indicated that it would be willing to represent them in aseparate unit.The Employer took no position as to the appropriate-nessof a unit including both maintenizers and production and main-tenanceemployees.It contended, however, that no election should bedirected among the maintenizers because these employees as a groupdo not constitute an appropriate unit.It appears from the record that the maintenizers are, in effect, lessskilled substitutes for the regular mechanics and electricians workingout of the Employer's district headquarters.When the latter are notavailable, the maintenizers maintain and repair the electrical andmechanical equipment at the various terminals.Although some ofthe maintenizers may have had electrical or mechanical engineeringtraining, the record indicates that others have been employed in thatcapacity without previous experience.We find that the maintenizersare essentially maintenance employees.While they do not constitutea separate appropriate unit for bargaining purposes, we believe thatthey may, if they so desire, be represented as part of the existingsystem-wide bargaining unit.'We shall therefore direct an election among the following em-ployees :All maintenizers employed at the Employer's terminals lo-cated in Kansas City, Kansas; Des Moines, Iowa; Mason City, Iowa;Mankato, Minnesota ; Minneapolis, Minnesota ; Iowa City, Iowa ; Chi-cago, Illinois; Omaha, Nebraska; Sioux City, Iowa; Sioux Falls,South Dakota; Watertown, South Dakota; Alexandria, Minnesota;Fargo, North Dakota; and Grand Forks, North Dakota; excludingall other employees, professional employees, guards, and all super-visors as defined in the Act.IGreat Lakes Pipeline Company,92 NLRB 583 In view of the majority opinion inthat case, we find no merit in the Employer's contention that the Board is without authorityto direct an election among the maintenizers to determine whether they desire representa-tion as pact of the existing system-wide unit.AlthoughBoard Member Murdockdissentedto that case, he con,iders himself bound by the majority decision 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDIf the majority of the employees in the above voting group casttheir ballots for the Petitioner, they will be taken to have indicatedtheir desire to be part of the over-all system-wide operating andmaintenance unit, and the Petitioner may bargain for such employeesas part of the existing unit.[Text of Direction of Election omitted from publication in thisvolume.]CHAIRMAN HERZOG and MEMBER PETERSON took no part in the con-sideration of the above Decision and Direction of Election.HAL W. PADGETT, J. D. PADGETT AND MRS. E. R. MCDUFF, D/B/A PADG-ETT PRINTING AND LITHOGRAPHING COMPANYandAMALGAMATEDLITHOGRAPHERS OF AMERICA, LOCAL UNION No. 35, CIOandDALLASPRINTING PRESSMEN AND ASSISTANTS, LOCAL UNION No. 56, AFL,PETITIONERS.Cases Nos. 16-RC-9. 9 and 16-R6-958.-October 29,1952Decision and Direction of ElectionsUpon petitions duly filed 1 under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Willis C. Darby,Jr., hearing officer.2The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.3Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Peterson].1We find no merit in the Employer's contentionthat the petitionsare invalid becauseno specificamount wasplaced in the spaces provided in the petition form for indicatingthe numberof employeessupporting eachpetition ;and no answer was given,withrespectto one of the petitions, that a requestfor recognition was made to the Employer.Thesetechnical defects, which wereremedied before or during the hearing and which did notprejudicethe Employer, constituteno ground for dismissal.Petco Corporation, NewOrleans Division,98 NLRB 150;Advance Pattern Company,80NLRB 29.2The Employer contends that the assignmentof the hearing officerto this investigationviolated the AdministrativeProcedureAct (Public Law 404, 79th Cong., Chap. 324;5 U. S. C. A., See 1001, et seq ).We findno merit inthis contention,as section 5 ofthat act doesnot apply to the instantrepresentation proceedingsAccordingly,the conductof the hearingby an individual who has not qualifiedas a hearingexaminerunder section5 (c) of that act was not improper. Cf.NicholsonTransit Company,89 NLRB 1278.3We reject the Employer's claim that the hearing officer wasbiased in limiting theEmployer's cross-exanrinationof a witness.The record shows that the hearing officercurtailed such cross-examination in order to limit the testimonyto relevantmatters.His ruling was therefore proper.SeeRavenna Arsenal,Inc.,98 NLRB1.Nor do weagree withthe Employer that the hearing officer improperlydenied its request for acontinuance to permitpreparationon theissue of the inclusion or exclusion of certainjob classifications from the appropriate unit.In this regard,the record shows that theEmployer had full opportunityto present all relevantevidencein support of its positionon this issue,and that it did in factpresent such evidence.The De Laval SeparatorCompany,97NLRB 544;BlatzBrewing Company,94 NLRB 1277.101 NLRB No. 27.